ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have effectively addressed the issue with respect to 35 U.S.C. § 101 raised in the previous office action and discussed in the interview on 05 January 2022 (See Interview summary mailed on 10 January 2022).
Examiner has identified the closest prior art in the office action mailed on 14 October 2021. Applicant’s amendments have effectively overcome the prior art rejection and effectively addressed examiner’s concerns as discussed in the interview summary identified above. Examiner further cites Vasseur et al. (US 2012/0155475 A1) which is analogous art. Therein lies similar features to applicant’s claims; however, Vasseur teaches rounding up and applying a threshold before advertising a new routing metric (e.g. cost). (See Vasseur Figs. 5A and 5B, [0050]-[0052] disclosing a threshold of 20% path cost change before advertising the particular metric change). This is different from the manner in which applicant’s claims determine the metric (e.g., rank) in which the rank is rounded two integral ranks higher. Furthermore, applicant’s arguments are persuasive. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461